Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 30, 2009 relating to the consolidated financial statements, which appears on page F-2 of theAnnual Report of Advance Nanotech, Inc. on Form 10-K for the year ended December 31, 2008, andto the reference to ourfirmunder thecaption “Experts” in the Prospectus. /s/ Mendoza Berger & Company, LLP MENDOZA BERGER & COMPANY, LLP Irvine, California December
